Name: Commission Regulation (EEC) No 2425/93 of 31 August 1993 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 222/46 Official Journal of the European Communities 1 . 9 . 93 COMMISSION REGULATION (EEC) No 2425/93 of 31 August 1993 altering the import levies on products processed from cereals and rice Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 f), as last amended by Regulation (EEC) No 1740/78 (8), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 11 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1 544/93 (4), and in particular Article 1 2 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 2391 /93 (6); HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 1620/93 0 as fixed in the Annex to Regulation (EEC) No 2391 /93 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 1 September 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. (}) OJ No L 1 66, 25. 6 . 1 976, p. 1 . (4) OJ No L 154, 25 . 6 . 1993, p. 5 . 0 OJ No L 387, 31 . 12. 1992, p. 1 . (6) OJ No L 218, 28 . 8 . 1993, p. 45. O OJ No L 168 , 25. 6 . 1974, p . 7. (") OJ No L 202, 26. 7 . 1978, p . 8 . 0 OJ No L 155, 26. 6 . 1993, p . 29. 1 . 9 . 93 Official Journal of the European Communities No L 222/47 ANNEX to the Commission Regulation of 31 August 1993 altering the import levies on products processed from cereals and rice (ECU/ tonne) CN code Import levies (8) ACP Third countries (other than ACP) 110220 10 244,08 250,12 1102 20 90 138,31 141,33 1102 90 30 147,13 153,17 1103 12 00 147,13 153,17 1103 13 10 244,08 250,12 1103 13 90 138,31 141,33 1103 29 30 147,13 153,17 1103 29 40 244,08 250,12 11041210 83,37 86,39 1104 12 90 163,48 169,52 11041950 244,08 250,12 1104 22 10 10 (4) 83,37 86,39 1104 22 10 90 (5) 147,13 150,15 1104 22 30 147,13 150,15 1104 22 50 130,78 133,80 1104 22 90 83,37 86,39 1104 23 10 216,96 219,98 1104 23 30 216,96 219,98 1104 23 90 138,31 141,33 1104 30 90 101,70 107,74 1106 20 90 214,69 (3) 238,87 1108 1200 218,32 238,87 1108 1300 218,32 238,87 (6) 1108 1400 109,15 238,87 1108 1990 109,15 (3) 238,87 1702 30 51 284,76 381,48 1702.30 59 218,32 284,81 1702 30 91 284,76 381,48 1702 30 99 218,32 284,81 1702 40 90 218,32 284,81 1702 90 50 218,32 284,81 1702 90 75 298,32 395,04 1702 90 79 207,47 273,96 2106 90 55 218,32 284,81 2302 10 10 44,90 50,90 2302 10 90 96,22 102,22 2302 20 10 44,90 50,90 2302 20 90 96,22 102,22 2302 30 10 44,90 (9) 50,90 2302 30 90 96,22 (9) 102,22 2302 40 10 44,90 50,90 2302 40 90 96,22 102,22 2303 10 11 271,20 452,54 (') In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products origina ­ ting in the African , Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19 ,  flours and meal of arrow-root falling within CN code 1106 20 ,  arrow-root starch falling within CN code 1108 19 90. (4) Taric code : clipped oats. 0 Taric code : CN code 11042210, other than 'clipped oats'. (6) Pursuant to Regulation (EEC) No 3834/90, the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50% within the limit of a fixed quantity of 5 000 tonnes. (8) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (') Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African, Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion .